Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance with respect to claim 1 is the inclusion of
upon completing capture of the image frames, analysing the image frames and the respective pan and tilt angles to identify an image of the environment facing the display screen; wherein an image sensor is associated with and installed in the vicinity of the display screen or attached to the display screen; capturing image frames from the image sensor from a portion of the environment; and matching an image feature captured from the image sensor with an image feature captured from the camera of the environment facing the display screen.

This is neither taught nor disclosed by the prior art.
The primary reason for allowance with respect to claim 12 is the inclusion of
while the mobile device is pointed toward the display screen and presenting an image of
the display screen on the display of the mobile device, changing distance of the mobile device from the display screen until the image of the display screen matches the outline associated with the size and the orientation of the display screen.

This is neither taught nor disclosed by the prior art.
The primary reason for allowance with respect to claim 17 is the inclusion of
an outline associated with the display screen size and orientation of the display screen
responsive to the screen size and orientation of the display screen; an image of the display screen superimposed on the outline; and an indication that the viewing distance is determined when the image of the display screen matches the outline.

This is neither taught nor disclosed by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        

ddd